DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/4/2022 has been entered. Claims 1-5, 11-13 and 17-19 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/5/2021.
The drawings were received on 2/4/2022. These drawings are acceptable.
The specification was received on 2/4/2022. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 was filed after the mailing date of the Non-Final office action on 11/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nason et al. (US 2003/0198558 A1) in view of Jespersen et al. (WO 93/20864).
Regarding claim 1, Nason discloses a shuttle pump system 100B (figure 1B), comprising: 
a pump chamber (chamber within which element 120 is present);
a valve 120 (figure 1B) operable with the pump chamber (chamber within which element 120 is present); 
a wire 128 coupled to a valve shaft (see “VS” in figure 1B below) of the valve 120 for controlling a position (paragraphs 0042, 0043) of the valve 120 and a piston grip 134 (due to lack of claimed structural features of piston grip and element 134 being configured to hold element 120 with respect to element 134, element 134 is reasonably broadly construed as a piston grip) coupled (coupled via element 120, claim do not require directly coupled) to the valve shaft (see “VS” in figure 1B below). 
Nason is silent regarding a pin disposed within an inset pathway of a cam, wherein the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft and a piston grip coupled to the valve shaft by the pin within the inset pathway.
However, Jespersen teaches a design of an infusion pump for repetitive delivery of well-defined amounts of medication comprising a pin 9 (figure 1, page 4, lines 23-24) disposed within an inset pathway (pathway formed by element 8) of a cam 8, wherein the pin 9 is moveable between multiple positions (different positions within element 8) of the inset pathway in response to actuation of the valve shaft (page 4, lines 24-26) for the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shuttle pump system of Nason to incorporate a pin disposed within an inset pathway of a cam, wherein the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft as taught by Jespersen for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).
One of ordinary skill in the art when modifying Nason in view of Jespersen would be modifying the shuttle pump system of Nason to include a pin disposed within an inset pathway of a cam such that the cam of Jespersen is provided in portion of element 120 of Nason that interacts with element 134 of Nason and pin of Jespersen is provided in portion of element 134 such that the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft. Therefore, the modified valve assembly of Nason in view of Jespersen will have a piston grip coupled to the valve shaft by the pin within the inset pathway.

    PNG
    media_image1.png
    549
    530
    media_image1.png
    Greyscale


Regarding claim 3, Nason discloses wherein the wire is a shape memory alloy (SMA) wire (paragraph 0028, lines 2-5).

Regarding claim 4, Nason discloses the inset pathway comprising one or more sloped surfaces extending to an elevation drop off feature.
However, Jespersen teaches wherein the inset pathway (pathway formed by element 8) comprising one or more sloped surfaces (see “S” in figure 1 below) extending to an elevation drop off feature ( see “F” in figure 1 below) for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).


    PNG
    media_image2.png
    410
    412
    media_image2.png
    Greyscale

Regarding claim 11, Nason discloses a valve assembly 100B (figure 1B), comprising: 
a valve 120 (figure 1B) operable with a pump chamber (chamber within which element 120 is present); 
a wire 128 coupled to a valve shaft (see “VS” in figure 1B above) of the valve 120 for controlling a position (paragraphs 0042, 0043) of the valve 120 and a piston grip 134 (due to lack of claimed structural features of piston grip and element 134 being configured to hold element 120 with respect to element 134, element 134 is reasonably broadly construed as a piston grip) wherein the piston grip is coupled to the valve shaft 
Nason is silent regarding a piston grip including a pin disposed within an inset pathway of a cam, wherein the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft.
However, Jespersen teaches a design of an infusion pump for repetitive delivery of well-defined amounts of medication comprising a pin 9 (figure 1, page 4, lines 23-24) disposed within an inset pathway (pathway formed by element 8) of a cam 8, wherein the pin 9 is moveable between multiple positions (different positions within element 8) of the inset pathway in response to actuation of the valve shaft (page 4, lines 24-26) for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the valve assembly of Nason to incorporate a pin disposed within an inset pathway of a cam, wherein the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft as taught by Jespersen for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).
One of ordinary skill in the art when modifying Nason in view of Jespersen would be modifying the valve assembly of Nason to include a pin disposed within an inset pathway of a cam such that the cam of Jespersen is provided in portion of element 120 of Nason that interacts with element 134 of Nason and pin of Jespersen is provided in portion of element 134 such that the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft. Therefore, the modified valve assembly formed by modifying Nason in view of Jespersen will result in having a piston grip including a pin.

Regarding claim 12, Nason discloses wherein the wire is a shape memory alloy (SMA) wire (paragraph 0028, lines 2-5).

Regarding claim 13, Nason discloses the inset pathway comprising one or more sloped surfaces extending to an elevation drop off feature.
However, Jespersen teaches wherein the inset pathway (pathway formed by element 8) comprising one or more sloped surfaces (see “S” in figure 1 above) extending to an elevation drop off feature (see “F” in figure 1 above) for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shuttle pump system of Nason to incorporate the inset pathway comprising one or more sloped surfaces extending to an elevation drop off feature as taught by Jespersen for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).

Regarding claim 17, Nason discloses a wearable drug delivery system 100B (figure 1B, the drug delivery system could be attached to the body using appropriate connection means such as straps or adhesive or placing the system in the cloth pocket), comprising: 
a pump chamber (chamber within which element 120 is present);
a valve 120 (figure 1B) operable to control a fluid entering or exiting the pump chamber (chamber within which element 120 is present); 
a wire 128 coupled to a valve shaft (see “VS” in figure 1B above) of the valve 120 for controlling a position (paragraphs 0042, 0043) of the valve 120, wherein the wire is a shape memory alloy (SMA) wire (paragraph 0028, lines 2-5), a piston grip 134 (due to 
Nason is silent regarding a pin disposed within an inset pathway of a cam, wherein the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft, a piston grip coupled to the valve shaft by the pin within the inset pathway.
However, Jespersen teaches a design of an infusion pump for repetitive delivery of well-defined amounts of medication comprising a pin 9 (figure 1, page 4, lines 23-24) disposed within an inset pathway (pathway formed by element 8) of a cam 8, wherein the pin 9 is moveable between multiple positions (different positions within element 8) of the inset pathway in response to actuation of the valve shaft (page 4, lines 24-26) for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shuttle pump system of Nason to incorporate a pin disposed within an inset pathway of a cam, wherein the pin is moveable between multiple positions of the inset pathway in response to actuation of the valve shaft as taught by Jespersen for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).
One of ordinary skill in the art when modifying Nason in view of Jespersen would be modifying the shuttle pump system of Nason to include a pin disposed within an inset pathway of a cam such that the cam of Jespersen is provided in portion of element 120 of Nason that interacts with element 134 of Nason and pin of Jespersen is provided in portion of element 134 such that the pin is moveable between multiple positions of the 

Regarding claim 19, Nason discloses the inset pathway comprising one or more sloped surfaces extending to an elevation drop off feature.
However, Jespersen teaches wherein the inset pathway (pathway formed by element 8) comprising one or more sloped surfaces (see “S” in figure 1 above) extending to an elevation drop off feature (see “F” in figure 1 above) for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shuttle pump system of Nason to incorporate the inset pathway comprising one or more sloped surfaces extending to an elevation drop off feature as taught by Jespersen for the purpose of using an alternative well-known approach to operate the valve (page 4, lines 24-26).

Allowable Subject Matter
Claims 2, 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 5 and 18 were previously indicated allowable in the office action mailed on 11/5/2021.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NILAY J SHAH/Primary Examiner, Art Unit 3783